PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/208,838
Filing Date: 13 Jul 2016
Appellant(s): Brody, David, E.



__________________
Brian Kinnear
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/24/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/28/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The issues of the present Appeal are whether claims 1-17 were properly rejected under 35 U.S.C. 112(a) and (b), whether claims 1 and 5 were properly rejected under 35 U.S.C. 102(a)(1), and whether claims 1-17 were properly rejected under 35 U.S.C. 103. The Examiner maintains that all of the rejections of the previous Office Action are proper. Appellant does not specifically argue the rejection of claim 5 under 35 U.S.C. 102(a)(1) over Bitexco Financial and Appellant argues that claims 2-17 are allowable over Christol based on their dependencies upon alleged allowable claim 1. Therefore, the rejections of claims 2-17 are considered to stand or fall with the rejections of independent claim 1.

Claims 1-17 were properly rejected under 35 U.S.C. 112(a) for defining new matter.

Claim 1 of the present application was amended to define a building with at least one helipad platform cantilevered outwardly from a side portion of the building between a ground level portion and a roof level portion of the building, “the helipad platform including at least one set of helipad marking that defines a helipad . . . such that no 
The present specification does not provide a specific definition for the term “beneath.” Therefore, the broadest reasonable interpretation of the term “beneath” is understood to define “in or to a lower position: below” or “directly under: underneath.” See https://www.merriam-webster.com/dictionary/beneath and attached PTO-892 form.
Appellant’s arguments that “the hanger structure may be located above (or below) commercial or residential space within the building, but that has no effect on whether the platforms are located above commercial or residential space within the building” are unpersuasive. Paragraph 42 of the present specification discloses that “the hangers 132 and residential or commercial space units 132 may be associated with each platform 130” and thus if the residential or commercial spaces are located at a 
Moreover, Appellant’s arguments with respect to the Christol reference provided on page 15 of the Appeal Brief also support the definition of “beneath” as provided and argued above. Appellant argues that the freight elevators #2 and #2’ of Christol located in the central cores #11 and #11’ provide for “the movement of freight is a commercial application of the space below the landing platforms 1 and 1’” and thus Appellant argues that the broader definition of “beneath” as being “below” should be used. Since the present specification and drawings disclose and depict floors above and below each helipad as being used for residential or commercial purposes, claim 1 is thus considered to define new matter as defining an embodiment which was not disclosed in the originally filed specification. 
For at least these reasons, the rejections of claims 1-17 under 35 U.S.C. 112(a) are considered proper and should be maintained.

Claims 1-17 were properly rejected under 35 U.S.C. 112(b) as being indefinite.
As explained above, claim 1 of the present application was amended to define a building with at least one helipad platform cantilevered outwardly from a side portion of the building between a ground level portion and a roof level portion of the building, “the helipad platform including at least one set of helipad marking that defines a helipad . . . such that no residential or commercial portions of the building between the ground level 
Appellant argues that “the claims properly and distinctly claim the subject matter regarded as the invention;” however, Appellant does not specifically disclose what definition of “beneath” is to be used to meet such limitations as presently defined. Appellant does argue on page 15 of the Appeal Brief that the freight elevators #2 and #2’ of Christol located in the central cores #11 and #11’ provide for “the movement of freight is a commercial application of the space below the landing platforms 1 and 1’” and thus Appellant appears to argue that the broader definition of “beneath” as being “below” should be used. However, as explained above, such an interpretation is not covered by the originally filed specification nor by the disclosed embodiments since residential and commercial portions can be positioned on floors both above and below 
For examining purposes, the rejections of the Outstanding Office Action filed on 05/282020 used the narrower interpretation of “beneath” such that such limitations are considered to define no residential or commercial portion of the building between the ground and roof level portions are positioned immediately beneath/below the helipad in order to properly meet the disclosed embodiments of the present application. 

Bitexco Financial Tower properly anticipates the limitations of claim 1 under 35 U.S.C. 102(a)(1).

As depicted in the NPL documents provided on 11/05/2019 in the present application and the photos provided by Appellant in the Appeal Brief on pages 12 and 13, Bitexco Financial Tower is considered to disclose a building with ground and roof level portions and a plurality of side portions between the ground and roof level portions, where at least one helipad platform is cantilevered outwardly from a side portion of the building. As depicted in the multiple figures of the Bitexco Financial Tower, the helipad extends outwardly from the tower such that no floors below helipad, including the ground level portion, extends directly, vertically below the helipad. Therefore, the Bitexco Financial Tower is considered to disclose “no residential or commercial portions of the building, between the ground level portion and the roof level portion, are positioned beneath the helipad” and thus anticipate the claimed invention. 

Appellant’s arguments that “it is unclear from the pictures provided whether the helipad of Bitexco Financial Tower cantilevers from the side of the Tower or from the roof of a side portion of the tower” are also unpersuasive. Under MPEP 2125, drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). In the present instance, the pictures of the Bitexco Financial Tower provided on 11/05/2019, and by Appellant in the Appeal Brief, clearly depict the helipad platform extends from the angled side portion of the building which extends between floors 51 to 65, where the platform is cantilevered (supported at only one end) by the side portion of the building at such a location. Whether the roof of a side portion of the tower supports the end of the helipad of Bitexco Financial Tower is not material to the presently claimed invention since all that 
Bitexco Financial Tower is considered to meet each and every feature of the claimed invention and therefore Bitexco Financial Tower is considered to anticipate the claimed invention under 35 U.S.C. 102(a)(1).

Christol properly renders the limitations of claim 1 obvious under 35 U.S.C. 103.
Christol discloses a heliport comprising of a building having ground and roof level portions and side portions extend therebetween, where at least one helipad platform #8 extends outwardly from a side portion #11 of the building between the ground level portion and roof level portion. The helipad platform(s) #8 are cantilevered from the side portion of the building such that no commercial or residential portion of the building located between the ground and roof level portions extends directly below the helipad, due to the fact that the helipad platforms cantilever from the center core #11 side portions of the building. Furthermore, though Christol does not specifically disclose the helipad platform includes markings to denote it as a helipad, the FAA requires markings of certain sizes for helipads in order to properly notify the center of such a pad for landing and take-off purposes and it would have been obvious to have included such helipad markings to form a helipad on such platforms #8 in order to meet certain FAA standards and to also properly mark such helipads for safe use. 
Appellant’s arguments that “the space located beneath the landing platforms has commercial function” are unpersuasive. Appellant argues that the central cores #11 and 
Appellant further argues that “the Board to Appeal decision 2018-008272 that reversed a 102 rejection of Christol;” however, the Christol reference of such an Appeal was to reference WO 87/01754, which was not used in the present Outstanding Office Action and rejections and also defines a different invention than that as presently used.


Conclusion 
The essence of the presently claimed invention is directed towards a building comprising of a helipad platform cantilevered from a side portion of the building between ground and roof level portions of the building. As shown by the prior art of record, such helipad platform structures are known in the art and the presently claimed invention does not define any new structure or function over that which was already known in the art at the time the invention was filed. The rejections of the Outstanding Office Action are thus proper and should be maintained.



Respectfully submitted,
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635                                                                                                                                                                                                        
Conferees:
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635         

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642                                                                                                                                                                                                                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.